Petition for Writ of Mandamus Denied and Memorandum Opinion filed
June 25, 2015.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-15-00524-CV



                      IN RE GERALD LEE RICKS, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                               405th District Court
                             Galveston County, Texas
                        Trial Court Cause No. 15-CV-0096

                          MEMORANDUM OPINION

      On June 17, 2015, relator Gerald Lee Ricks filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Michelle Slaughter, presiding judge of the 405th District Court of Galveston
County, to rule on motions that relator allegedly filed with the trial court.
      To be entitled to mandamus relief compelling a trial court to rule on a
properly filed motion, relator must establish that the trial court: (1) had a legal duty
to rule on the motion; (2) was asked to rule on the motion; and (3) failed or refused
to rule on the motion within a reasonable time. In re Layton, 257 S.W.3d 794, 795
(Tex. App.—Amarillo 2008, orig. proceeding); In re Molina, 94 S.W.3d 885, 886
(Tex. App.—San Antonio 2003, orig. proceeding). Further, those seeking the
extraordinary remedy of mandamus must follow the applicable procedural rules,
among which is the obligation to provide the reviewing court with a complete and
adequate record sufficient to establish the relator’s entitlement to relief. In re Le,
335 S.W.3d 808, 813 (Tex. App.—Houston [14th Dist.] 2011, orig. proceeding).
Specifically, a relator is obligated to furnish a record containing a certified or
sworn copy of every document filed in the underlying proceeding that is material
to the relator’s claims for relief. Tex. R. App. P. 52.7(a)(1).

      Relator has not provided us with any record, much less a record showing
that the trial court had a duty to rule on relator’s alleged motions, was asked to rule
on those motions, and failed or refused to do so. Relator’s status as a pro se party
does not exempt him from complying with the applicable rules of procedure. See
Wheeler v. Green, 157 S.W.3d 439, 444 (Tex. 2005). Relator has not satisfied his
obligation to provide this court with a complete and adequate record sufficient to
establish his entitlement to relief, and we therefore deny relator’s petition for writ
of mandamus.


                                                     PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.


                                           2